UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-6013



PAUL ARTHUR LIPICH,

                                                  Petitioner - Appellant,

          versus


GEORGE M. HINKLE; ATTORNEY      GENERAL     OF   THE
COMMONWEALTH OF VIRGINIA,

                                                 Respondents - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-98-694-R)


Submitted:   April 15, 1999                      Decided:   April 20, 1999


Before NIEMEYER and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Paul Arthur Lipich, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Paul Lipich appeals the district court’s order denying relief

on his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

1998). We agree with the district court's conclusion that Lipich’s

petition was not timely filed.       See 28 U.S.C.A. § 2244(d) (West

Supp. 1998); Brown v. Angelone, 150 F.3d 370, 374-76 (4th Cir.

1998).     Accordingly, we deny a certificate of appealability and

dismiss the appeal. We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           DISMISSED




                                 2